DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022, has been entered.
 
Claims 1, 12, and 20 are amended.
Claims 2, 3, 10, 13, and 14 are canceled.
Claims 1, 4-9, 12, 15-18, and 20 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection for lack of subject matter eligibility, contending that the claims do not recite a ‘certain method of organizing human activity.’  The Examiner respectfully disagrees.  The present claims recite steps for identifying impacts of incidents and mitigating impacts of incidents; which are essentially steps or rules a human being could follow to make a business evaluation and manage risk.  The Applicant additionally submits that the claims recite provide a solution that is rooted in computer technology.  In response, the Examiner submits that no technical solution to a technical problem is recited in the claims.  Instead, the claims recite the mere idea of a solution that occurs in an information technology environment – ‘identifying an occurrence of a technology incident.’  See exemplary claim 1.  The solution could be implemented mentally or on paper, but a general purpose computer is recited for implementation.  Therefore, the claimed solution is not rooted in computer technology.  Moreover, the claims merely recite the idea of a solution – identifying and mitigating technology incidents – rather than covering a particular solution to a technical problem.  A technical computer security method is not covered by the claims.  Instead, the claims broadly cover a “technology security incident,” with no particular details regarding the incident.  See claim 1.  
The Applicant further contends that the claims provide a practical application of the alleged abstract idea.  See Remarks p. 12.  The Examiner respectfully disagrees.  Only generic computer hardware is recited in the claims to implement the abstract idea.  The other elements and limitations of the claims are part of the abstract idea of identifying impact of incidents.  A particular solution to a particular problem is not recited in the claims.  Instead, the claims recite the use of ‘commands’ to execute ‘mitigation actions’  See independent claim 1: “generate commands directing at least one affected system to execute the one or more mitigation action.”  These limitations and others merely recite the idea of a solution.  An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.  See MPEP §2106.05(a).  By merely reciting the general idea of a solution, the claims do not provide a practical application of the abstract idea.  
The Applicant further contends that the claims do not preempt every manner of practicing the alleged abstract idea.  See Remarks pp. 13-14.  In response, the Examiner submits that the present claims are directed to a judicial exception to patentability, so they are ineligible.  In effect, the claims attempt to preempt an abstract idea, which is a judicial exception.  The issue of preemption is not determinative of subject matter eligibility.  
The Applicant further contends that the claims have not been considered as a whole in arriving at the conclusion that the claims are directed to an abstract idea without significantly more.  See Remarks p. 14.  The Examiner respectfully disagrees.  Each and every limitation of the claims has been considered individually and as a whole in arriving at the conclusion that the claims are directed to an abstract idea without significantly more.  The recitation of unconventional steps does not render the claims eligible.  The rejection, below, does not allege that the claims only recite conventional steps.  An abstract idea without significantly more is just that – an abstract idea – regardless of its conventionality.  A prior art analysis and a subject matter eligibility analysis are separate and distinct.  
The rejection for lack of subject matter eligibility is accordingly maintained.
35 USC §102/§103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further consideration of the prior art.  The independent claims now stand rejected as being obvious over Wise in view of Blazek and Mohanty.
The Applicant traverses the rejection, contending that the cited portions of Wise do not teach the features of independent claim 1 to which the Wise reference is mapped.  See Remarks p. 17.  The Examiner respectfully disagrees.  Wise explicitly teaches the use of alerts in col 65, ln 57-66 and Table 28.  The reports and alerts may divide users into primary and secondary groups.  Therefore, Wise reads on the features of independent claim 1.  Additionally, note that Wise teaches mitigation of risks.  See col 71, ln 18-col 72 ln 48 and Tables 32-34.  Moreover, Mohanty is cited for teaching mitigating controls for managing risk.  See ¶[0118].  Mohanty is combined with Wise to arrive at the claimed limitation regarding commands and executing commands.  Independent claims 1, 12, and 20 are obvious over Wise in view of Blazek and Mohanty.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows. 
Claims 1, 4-9, 12, 15-18, and 20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1, 4-9, 12, 15-18, and 20 are all directed to one of the four statutory categories of invention, the claims are directed to identifying impacts of incidents (as evidenced by exemplary claim 1; “identify one or more impacts of the technology incident”) and mitigating impacts of incidents (as evidenced by exemplary claim 1; “determine at least one automated response to the technology incident . . . including one or more mitigation actions), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “receive . . . a notification identifying [a] technology incident;” “load a business capability model;” “identify one or more impacts of the technology incident;” ”generate a first customized alert;” “send . . the first customized alert;” “generate a second customized alert;” “send the second customer alert;” “determine [ ] one automated response . . . including one or more mitigation actions:” “generate commands . . . to execute the one or more mitigation actions;” and “send the commands.”  The steps are all steps for managing personal behavior related to the abstract idea of identifying impacts of incidents that, when considered alone and in combination, are part of the abstract idea of identifying impacts of incidents.  The dependent claims further recite steps for managing personal behavior that are part of the abstract idea of identifying impacts of incidents.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which include rules a human being could follow to identify and mitigate effects of occurrence of a business event on business capabilities and objectives.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a processor, communication interface, memory, and display device in independent claims 1 and 12; and a computer readable medium operating on a processor, interface, memory, and display device in independent claim 20). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a processor, communication interface, and memory in independent claims 1 and 12; and a computer readable medium operating on a processor, interface, and memory in independent claim 20) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 7-9, 12, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,204,809 B1 to Wise et al. (hereinafter (‘WISE’) in view of US 7,949,628 B1 to Blazek et al. (hereinafter ‘BLAZEK’) and US 20080147610 A1 to Mohanty et al. (hereinafter ‘MOHANTY’).
.
Claim 1 (Currently Amended)
WISE discloses a computing platform, comprising: at least one processor (see claim 1; a computer-implemented method); a communication interface communicatively coupled to the at least one processor (see col 74, ln 26-49 & Fig. 6; a communication network and interface to communicate with remote devices and displays); and memory storing computer-readable instructions (see col 74, ln 26-49 and col 78, ln 64-col 79; memory) that, when executed by the at least one processor, cause the computing platform to: 
receive, via the communication interface, a notification identifying an occurrence of a technology incident (see col 63-54, Table 27; keymeasures are out of tolerance.  See also col 9, ln 53-col 10, ln 12; cost types include people and technology.  See also col 52, ln 36-55; excess data gathering, reconciliation, data entry, and IT maintenance)
WISE does not specifically disclose, but BLAZEK discloses, wherein the technology incident comprises an event, associated with one or more technology resources, that disrupts an operational process of an enterprise (see col 1, ln 46-57; a database server fail in an information technology system). 
WISE further discloses load a business capability model from a database (see abstract; a high performance capability assessment model help the business to identify areas that impact finance functions.  See also col 51, ln 40-col 52, ln 56 & Fig. 38; Maintain Integrated Finance Information Technology Architecture capability); 
based on the business capability model, identify one or more impacts of the technology incident (see again abstract; a high performance capability assessment model helps the business to identify areas that impact finance functions) on different user groups including an enterprise user group and a customer group (see col 7, ln 13-28; identify proper role of finance capability 302, understand needs of internal customers capability 304, manage delivery of finance services capability 306, manage cost of finance capability 308, manage performance of finance function capability 310, create/maintain finance organization structure capability 312, manage finance workforce develop finance skills capability 314, and continuously improve finance function capability 316); 
based on identifying the one or more impacts of the technology incident, generate a first customized alert for an enterprise user of the enterprise user group (see col 17, ln 23-25, Table 5; Reporting is adequate to meet the needs of all users - internal and external), wherein the enterprise user group is linked to at least one impact of the identified one or more impacts of the technology incident (see col 65, ln 57-col 66, Table 28; alerts based on targets and tolerances for metrics that are color coded and divide report users into primary and secondary groups.  See also col 64, ln 50-col 65, ln 20; reporting and analytics for executives responsive to the executives respective scope of responsibility); and 
send, via the communication interface, the first customized alert to a user device of the enterprise user, wherein sending the first customized alert causes the at least one user device of the enterprise user to display (see col 6, ln 4-17; model reports may be graphically displayed)
WISE does not specifically disclose, but BLAZEK discloses on a display device of the user device of the enterprise user, a visual representation of upstream or downstream impacts of the technology incident on a plurality of business capabilities (see col 9, ln 62-col 10, ln 9; an upstream or downstream impact of a change on business processes, such as the removal of a server may be reported.  See also col 8, ln 10-23; a graphical user interface and display indicating a business process).
WISE discloses a finance function high performance capability assessment that includes impact assessment of information technology architecture for the purposes of risk mitigation (see abstract and col 51, ln 40-col 52, ln 55 and col 71), where measures are used to identify areas that impact finance functions (see abstract).  BLAZEK discloses information technology configuration management that includes a display indicating upstream and downstream impacts of changes on information technology assets and business processes.  It would have been obvious to include the display as taught by BLAZEK in the system executing the method of WISE with the motivation to assess risks and impacts on changes to information technology architecture.
WISE further discloses generate a second customized alert that is different from the first customized alert for a customer of the customer group, wherein the customer group is linked to at least one impact of the identified one or more impacts of the technology incident (see col 65, ln 57-col 66, Table 28; alerts based on targets and tolerances for metrics that are color coded and divide report users into primary and secondary groups.  See also col 17, ln 23-25, Table 5; Reporting is adequate to meet the needs of all users - internal and external); 
send, via the communication interface, the second customized alert to a user device of the customer, wherein sending the second customized alert to the user device of the customer causes the user device of the customer to display the second customized alert (see col 6, ln 4-17; model reports may be graphically displayed); 
determine at least one automated response to the technology incident, the at least one automated response including one or more mitigation actions (see col 71, ln 18-col 72, ln 48, Tables 32-34; identify, manage, and mitigate risks.  The mitigation approach is optimized based on business strategy); and
generate commands directing at least one affected system to execute the one or more mitigation actions (see again col 71, 18-col 72, ln 48, Tables 32-34; identify, manage, and mitigate risks.  The mitigation approach is optimized based on business strategy).
WISE does not specifically disclose, but MOHANTY discloses, send the commands to the at least one affected system, wherein sending the commands to the at least one affected system causes the at least one affected system to execute the commands (see ¶[0118]; the business application manager issues a command to record the mitigating control for the current user to manage the risk detected with a pre-approved alternative control).
WISE discloses a finance function high performance capability assessment that includes impact assessment of information technology architecture for the purposes of risk mitigation (see abstract and col 51, ln 40-col 52, ln 55 and col 71).  MOHANTY discloses detection of procedural deficiency across multiple business applications that includes mitigation of risk by issuing commands to modules that control business processes (see ¶[0075] and [0107] in an enterprise resource planning system to address information technology (see ¶[0002] and [0146]).  It would have been obvious to include the commands to as taught by MOHANTY in the system executing the method of WISE with the motivation to mitigate IT risk.  

Claim 4 (Original)
The combination of WISE, BLAZEK, and MOHANTY discloses the computing platform as set forth in claim 1.
WISE further discloses wherein identifying the one or more impacts of the technology incident comprises navigating a plurality of hierarchically maintained business capabilities in the business capability model, wherein each business capability is associated with one or more other business capabilities (see Fig. 1; a finance function high performance capability assessment model implemented as a multi-level hierarchy encompassing all processes for which a CFO may be accountable.  Capabilities may include sub-capabilities to form a hierarchy as deep as desired).

Claim 7 (Original)
The combination of WISE, BLAZEK, and MOHANTY discloses the computing platform as set forth in claim 1.
WISE further discloses wherein identifying the one or more impacts of the technology incident comprises identifying impacts of the technology incident on one or more of: customers, processes, or business capabilities (see col 10, ln 40-55; rationalize a list of metrics based on impact on the finance function and organization as a whole).

Claim 8 (Original)
The combination of WISE, BLAZEK, and MOHANTY discloses the computing platform as set forth in claim 1.
WISE additionally discloses wherein identifying the one or more impacts of the technology incident comprises navigating mapping data in the business capability model identifying relationships between technology systems in an enterprise computing environment and different customers, processes, or business capabilities (see col 7, ln 13-28; identify proper role of finance capability 302, understand needs of internal customers capability 304, manage delivery of finance services capability 306, manage cost of finance capability 308, manage performance of finance function capability 310, create/maintain finance organization structure capability 312, manage finance workforce develop finance skills capability 314, and continuously improve finance function capability 316).

Claim 9 (Original)
The combination of WISE, BLAZEK, and MOHANTY discloses the computing platform as set forth in claim 1.
WISE further discloses wherein identifying the one or more impacts of the technology incident comprises identifying a market risk (see col 70, ln 62-67; market risk), a compliance risk (see col 71, ln 9-17; compliance risk), a financial risk (see col 5, ln 6-11 & Fig. 47 and 48; financial risk management and non-financial risk management), a strategic risk (see col 5, ln 6-11 & Fig. 47 and 48; financial risk management and non-financial risk management), a credit risk (see col 38, ln 59-67; credit risk tolerance), or a liquidity risk (see col 71, ln 1-6; liquidity risk).

Claim 12 (Currently Amended)
WISE discloses a method, comprising: at a computing platform comprising at least one processor (see claim 1; a computer-implemented method), a communication interface (see col 74, ln 26-49 & Fig. 6; a communication network and interface to communicate with remote devices and displays), and memory (see col 74, ln 26-49 and col 78, ln 64-col 79; memory): 
receiving, by the at least one processor, via the communication interface, a notification identifying an occurrence of a technology incident (see col 63-54, Table 27; keymeasures are out of tolerance.  See also col 9, ln 53-col 10, ln 12; cost types include people and technology.  See also col 52, ln 36-55; excess data gathering, reconciliation, data entry, and IT maintenance).
WISE does not specifically disclose, but BLAZEK discloses, wherein the technology incident comprises an event, associated with one or more technology resources, that disrupts an operational process of an enterprise (see col 1, ln 46-57; a database server fail in an information technology system). 
WISE further discloses loading, by the at least one processor, a business capability model from a database (see abstract; a high performance capability assessment model help the business to identify areas that impact finance functions.  See also col 51, ln 40-col 52, ln 56 & Fig. 38; Maintain Integrated Finance Information Technology Architecture capability); 
based on the business capability model, identifying, by the at least one processor, one or more impacts of the technology incident (see again abstract; a high performance capability assessment model helps the business to identify areas that impact finance functions) on different user groups including an enterprise user group and a customer group (see col 7, ln 13-28; identify proper role of finance capability 302, understand needs of internal customers capability 304, manage delivery of finance services capability 306, manage cost of finance capability 308, manage performance of finance function capability 310, create/maintain finance organization structure capability 312, manage finance workforce develop finance skills capability 314, and continuously improve finance function capability 316); 
based on identifying the one or more impacts of the technology incident, generating, by the at least one processor, a first customized alert for an enterprise user of the enterprise user group (see col 17, ln 23-25, Table 5; Reporting is adequate to meet the needs of all users - internal and external),, wherein the enterprise user group is linked to at least one impact of the identified one or more impacts of the technology incident (see col 65, ln 57-col 66, Table 28; alerts based on targets and tolerances for metrics that are color coded and divide report users into primary and secondary groups.  See also col 64, ln 50-col 65, ln 20; reporting and analytics for executives responsive to the executives respective scope of responsibility); and 
sending, by the at least one processor, via the communication interface, the first customized alert a user device of the enterprise user, wherein sending the first customized alert causes the user device of the enterprise user to display (see col 6, ln 4-17; model reports may be graphically displayed).
WISE does not specifically disclose, but BLAZEK discloses on a display device of user device of the enterprise user, a visual representation of upstream or downstream impacts of the technology incident on a plurality of business capabilities (see col 9, ln 62-col 10, ln 9; an upstream or downstream impact of a change on business processes, such as the removal of a server may be reported.  See also col 8, ln 10-23; a graphical user interface and display indicating a business process).
WISE discloses a finance function high performance capability assessment that includes impact assessment of information technology architecture for the purposes of risk mitigation (see abstract and col 51, ln 40-col 52, ln 55 and col 71), where measures are used to identify areas that impact finance functions (see abstract).  BLAZEK discloses information technology configuration management that includes a display indicating upstream and downstream impacts of changes on information technology assets and business processes.  It would have been obvious to include the display as taught by BLAZEK in the system executing the method of WISE with the motivation to assess risks and impacts on changes to information technology architecture.
WISE further discloses generating, by the at least one processor, a second customized alert that is different from the first customized alert for a customer of the customer group, wherein the customer group is linked to at least one impact of the identified one or more impacts of the technology incident (see col 65, ln 57-col 66, Table 28; alerts based on targets and tolerances for metrics that are color coded and divide report users into primary and secondary groups.  See also col 17, ln 23-25, Table 5; Reporting is adequate to meet the needs of all users - internal and external); 
sending, by the at least one processor, via the communication interface, the second customized alert to a user device of the customer, wherein sending the second customized alert to the user device of the customer causes the user device of the customer to display the second customized alert (see col 6, ln 4-17; model reports may be graphically displayed); 
determining, by the at least one processor, at least one automated response to the technology incident, the at least one automated response including one or more mitigation actions (see col 71, ln 18-col 72, ln 48, Tables 32-34; identify, manage, and mitigate risks.  The mitigation approach is optimized based on business strategy); and
generating, by the at least one processor, commands directing at least one affected system to execute the one or more mitigation actions see again col 71, 18-col 72, ln 48, Tables 32-34; identify, manage, and mitigate risks.  The mitigation approach is optimized based on business strategy).
WISE does not specifically disclose, but MOHANTY discloses, sending, by the at least one processor, the commands to the at least one affected system, wherein sending the commands to the at least one affected system causes the at least one affected system to execute the commands (see ¶[0118]; the business application manager issues a command to record the mitigating control for the current user to manage the risk detected with a pre-approved alternative control).
WISE discloses a finance function high performance capability assessment that includes impact assessment of information technology architecture for the purposes of risk mitigation (see abstract and col 51, ln 40-col 52, ln 55 and col 71).  MOHANTY discloses detection of procedural deficiency across multiple business applications that includes mitigation of risk by issuing commands to modules that control business processes (see ¶[0075] and [0107] in an enterprise resource planning system to address information technology (see ¶[0002] and [0146]).  It would have been obvious to include the commands to as taught by MOHANTY in the system executing the method of WISE with the motivation to mitigate IT risk.  

Claim 15 (Original)
The combination of WISE, BLAZEK, and MOHANTY discloses the method as set forth in claim 12.
WISE further discloses wherein identifying the one or more impacts of the technology incident comprises navigating a plurality of hierarchically maintained business capabilities in the business capability model, wherein each business capability is associated with one or more other business capabilities (see Fig. 1; a finance function high performance capability assessment model implemented as a multi-level hierarchy encompassing all processes for which a CFO may be accountable.  Capabilities may include sub-capabilities to form a hierarchy as deep as desired).

Claim 18 (Original)
The combination of WISE, BLAZEK, and MOHANTY discloses the method as set forth in claim 12.
WISE further discloses wherein identifying the one or more impacts of the technology incident comprises navigating mapping data in the business capability model identifying relationships between technology systems in an enterprise computing environment and different customers, processes, or business capabilities (see col 7, ln 13-28; identify proper role of finance capability 302, understand needs of internal customers capability 304, manage delivery of finance services capability 306, manage cost of finance capability 308, manage performance of finance function capability 310, create/maintain finance organization structure capability 312, manage finance workforce develop finance skills capability 314, and continuously improve finance function capability 316).

Claim 20 (Currently Amended)
WISE discloses one or more non-transitory computer-readable media storing instructions (see col 74, ln 26-49 and col 78, ln 64-col 79; memory) that, when executed by a computing platform comprising at least one processor, a communication interface, and memory, cause the computing platform to: 
receive, via the communication interface, a notification identifying an occurrence of a technology incident (see col 63-54, Table 27; keymeasures are out of tolerance.  See also col 9, ln 53-col 10, ln 12; cost types include people and technology.  See also col 52, ln 36-55; excess data gathering, reconciliation, data entry, and IT maintenance); 
WISE does not specifically disclose, but BLAZEK discloses, wherein the technology incident comprises an event, associated with one or more technology resources, that disrupts an operational process of an enterprise (see col 1, ln 46-57; a database server fail in an information technology system). 
WISE further discloses load a business capability model from a database (see abstract; a high performance capability assessment model help the business to identify areas that impact finance functions.  See also col 51, ln 40-col 52, ln 56 & Fig. 38; Maintain Integrated Finance Information Technology Architecture capability); 
based on the business capability model, identify one or more impacts of the technology incident (see again abstract; a high performance capability assessment model helps the business to identify areas that impact finance functions) on different user groups including an enterprise user group and a customer group (see col 7, ln 13-28; identify proper role of finance capability 302, understand needs of internal customers capability 304, manage delivery of finance services capability 306, manage cost of finance capability 308, manage performance of finance function capability 310, create/maintain finance organization structure capability 312, manage finance workforce develop finance skills capability 314, and continuously improve finance function capability 316); 
based on identifying the one or more impacts of the technology incident, generate a first customized alert for an enterprise user of the enterprise user group (see col 17, ln 23-25, Table 5; Reporting is adequate to meet the needs of all users - internal and external), wherein the enterprise user group is linked to at least one impact of the identified one or more impacts of the technology incident (see col 65, ln 57-col 66, Table 28; alerts based on targets and tolerances for metrics that are color coded and divide report users into primary and secondary groups.  See also col 64, ln 50-col 65, ln 20; reporting and analytics for executives responsive to the executives respective scope of responsibility); and 
send, via the communication interface, the first customized alert to a user device of the enterprise user, wherein sending the first customized alert causes the user device of the enterprise user to display (see col 6, ln 4-17; model reports may be graphically displayed)
WISE does not specifically disclose, but BLAZEK discloses on a display device of the user device of the enterprise user, a visual representation of upstream or downstream impacts of the technology incident on a plurality of business capabilities (see col 9, ln 62-col 10, ln 9; an upstream or downstream impact of a change on business processes, such as the removal of a server may be reported.  See also col 8, ln 10-23; a graphical user interface and display indicating a business process).
WISE discloses a finance function high performance capability assessment that includes impact assessment of information technology architecture for the purposes of risk mitigation (see abstract and col 51, ln 40-col 52, ln 55 and col 71), where measures are used to identify areas that impact finance functions (see abstract).  BLAZEK discloses information technology configuration management that includes a display indicating upstream and downstream impacts of changes on information technology assets and business processes.  It would have been obvious to include the display as taught by BLAZEK in the system executing the method of WISE with the motivation to assess risks and impacts on changes to information technology architecture.
WISE further discloses generate a second customized alert that is different from the first customized alert for a customer of the customer group, wherein the customer group is linked to at least one impact of the identified one or more impacts of the technology incident (see col 65, ln 57-col 66, Table 28; alerts based on targets and tolerances for metrics that are color coded and divide report users into primary and secondary groups.  See also col 17, ln 23-25, Table 5; Reporting is adequate to meet the needs of all users - internal and external); 
send, via the communication interface, the second customized alert to a user device of the customer, wherein sending the second customized alert to the user device of the customer causes the user device of the customer to display the second customized alert (see col 6, ln 4-17; model reports may be graphically displayed); 
determine at least one automated response to the technology incident, the at least one automated response including one or more mitigation actions (see col 71, ln 18-col 72, ln 48, Tables 32-34; identify, manage, and mitigate risks.  The mitigation approach is optimized based on business strategy); and
generate commands directing at least one affected system to execute the one or more mitigation actions (see again col 71, 18-col 72, ln 48, Tables 32-34; identify, manage, and mitigate risks.  The mitigation approach is optimized based on business strategy).
WISE does not specifically disclose, but MOHANTY discloses, send the commands to the at least one affected system, wherein sending the commands to the at least one affected system causes the at least one affected system to execute the commands (see ¶[0118]; the business application manager issues a command to record the mitigating control for the current user to manage the risk detected with a pre-approved alternative control).
WISE discloses a finance function high performance capability assessment that includes impact assessment of information technology architecture for the purposes of risk mitigation (see abstract and col 51, ln 40-col 52, ln 55 and col 71).  MOHANTY discloses detection of procedural deficiency across multiple business applications that includes mitigation of risk by issuing commands to modules that control business processes (see ¶[0075] and [0107] in an enterprise resource planning system to address information technology (see ¶[0002] and [0146]).  It would have been obvious to include the commands to as taught by MOHANTY in the system executing the method of WISE with the motivation to mitigate IT risk.  

Claims 5, 6, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,204,809 B1 to WISE et al. in view of US 7,949,628 B1 to BLAZEK et al. and US 20080147610 A1 to MOHANTY et al. as applied to claim 1 above, and further in view of US 20180191766 A1 to Holeman et al. (hereinafter ‘HOLEMAN’).  

Claim 5 (Original)
The combination of WISE, BLAZEK, and MOHANTY discloses the computing platform as set forth in claim 1.
The combination of WISE, BLAZEK, and MOHANTY does not specifically disclose, but HOLEMAN discloses, wherein identifying the one or more impacts of the technology incident comprises assigning a priority level to the technology incident (see ¶[0086]; adjust process priorities to schedule less time-critical business processes).
WISE discloses a finance function high performance capability assessment that includes impact assessment of information technology architecture for the purposes of risk mitigation (see abstract and col 51, ln 40-col 52, ln 55 and col 71), where measures are used to identify areas that impact finance functions (see abstract).  HOLEMAN discloses dynamic assessment and control of system activity for information technology organizations (see abstract and ¶[0003]) that includes prioritizing business processes to determine control actions to be taken.  It would have been obvious to prioritize business processes as taught by HOLEMAN in the system executing the method of WISE with the motivation to mitigate risk in a computer system).

Claim 6 (Original)
The combination of WISE, BLAZEK, MOHANTY, and HOLEMAN discloses the computing platform of claim 5
WISE does not specifically disclose, but HOLEMAN discloses, wherein assigning the priority level to the technology incident is based on a business impact caused by the technology incident (see ¶[0086]; adjust process priorities to schedule less time-critical business processes and regulate control overheads that impact performance).
WISE discloses a finance function high performance capability assessment that includes impact assessment of information technology architecture for the purposes of risk mitigation (see abstract and col 51, ln 40-col 52, ln 55 and col 71), where measures are used to identify areas that impact finance functions (see abstract).  HOLEMAN discloses dynamic assessment and control of system activity for information technology organizations (see abstract and ¶[0003]) that includes prioritizing business processes to determine control actions to be taken.  It would have been obvious to prioritize business processes as taught by HOLEMAN in the system executing the method of WISE with the motivation to mitigate risk in a computer system).

Claim 16 (Original)
The combination of WISE, BLAZEK, and MOHANTY discloses the method as set forth in claim 12.
The combination of WISE, BLAZEK, and MOHANTY does not specifically disclose, but HOLEMAN discloses, wherein identifying the one or more impacts of the technology incident comprises assigning a priority level to the technology incident (see ¶[0086]; adjust process priorities to schedule less time-critical business processes).
WISE discloses a finance function high performance capability assessment that includes impact assessment of information technology architecture for the purposes of risk mitigation (see abstract and col 51, ln 40-col 52, ln 55 and col 71), where measures are used to identify areas that impact finance functions (see abstract).  HOLEMAN discloses dynamic assessment and control of system activity for information technology organizations (see abstract and ¶[0003]) that includes prioritizing business processes to determine control actions to be taken.  It would have been obvious to prioritize business processes as taught by HOLEMAN in the system executing the method of WISE with the motivation to mitigate risk in a computer system).

Claim 17 (Original)
The combination of WISE, BLAZEK, MOHANTY, and HOLEMAN discloses the method as set forth in claim 16.
WISE does not specifically disclose, but HOLEMAN discloses, wherein assigning the priority level to the technology incident is based on a business impact caused by the technology incident (see ¶[0086]; adjust process priorities to schedule less time-critical business processes and regulate control overheads that impact performance).
WISE discloses a finance function high performance capability assessment that includes impact assessment of information technology architecture for the purposes of risk mitigation (see abstract and col 51, ln 40-col 52, ln 55 and col 71), where measures are used to identify areas that impact finance functions (see abstract).  HOLEMAN discloses dynamic assessment and control of system activity for information technology organizations (see abstract and ¶[0003]) that includes prioritizing business processes to determine control actions to be taken.  It would have been obvious to prioritize business processes as taught by HOLEMAN in the system executing the method of WISE with the motivation to mitigate risk in a computer system).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624